DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 6 – 20 directed to Group II Claims, non-elected without traverse.  Accordingly, claims 1 6 – 20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16 – 20 have been cancelled.
Allowable Subject Matter
Claims 1 – 15 and 21 – 23 are now allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 15 and 21 recite, inter alia, a semiconductor device manufacturing method comprising the steps of forming a first layer in a region of a first substrate excluding an outer peripheral portion thereof, forming a first film including a first semiconductor circuit above the first layer, forming a second film including a second semiconductor circuit on a second substrate different from the first substrate, forming a second layer with a predetermined width on the second film at an outer peripheral portion of the second substrate, bonding a surface of the first substrate on a side provided with the first semiconductor circuit and a surface of the second substrate on a side provided with the second semiconductor circuit and debonding the first layer and the second layer, thereby forming the second substrate including the first semiconductor circuit and the second semiconductor circuit.  The novelty of the invention is the step of forming a second layer with a predetermined width on the second film at an outer peripheral portion of the second substrate.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 22 recites a semiconductor device manufacturing method comprising the steps of forming a first layer in a region of a first substrate excluding an outer peripheral portion thereof, forming a first semiconductor circuit above the first layer, forming a second semiconductor circuit on a second substrate different from the first substrate,7Application No. 16/566,351 Reply to Office Action of December 10, 2020 forming a second layer with a predetermined width at an outer peripheral portion of the second substrate, bonding a surface of the first substrate on a side provided with the first semiconductor circuit and a surface of the second substrate on a side provided with the second semiconductor circuit; and debonding the first layer and the second layer, thereby forming the second substrate including the first semiconductor circuit and the second semiconductor circuit, wherein forming the second layer on the second substrate includes any of increasing a surface roughness of the outer peripheral portion of the second substrate, forming a groove at the outer peripheral portion of the second substrate, and forming a step at the outer peripheral portion of the second substrate to provide the outer peripheral portion lower than a bonded surface between the first substrate and the second substrate.  The novelty of the invention are the steps of forming the second layer on the second substrate second film includes any of. increasing a surface roughness of the second film at the outer peripheral portion of the second substrate, forming a groove to the second film at the outer peripheral portion of the second substrate, and forming a step to the second film at the outer peripheral portion of the second substrate to provide the outer peripheral portion lower than a bonded surface between the first substrate and the second substrate second film.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 23 recites a semiconductor device manufacturing method comprising the steps of forming a first layer in a region of a first substrate excluding an outer peripheral portion thereof, forming a first semiconductor circuit above the first layer, forming a third layer not connected to the first layer at the outer peripheral portion of the first substrate; forming a second semiconductor circuit on a second substrate different from the first substrate, forming a second layer with a predetermined width at an outer peripheral portion of the second substrate,8Application No. 16/566,351 Reply to Office Action of December 10, 2020 bonding a surface of the first substrate on a side provided with the first semiconductor circuit and a surface of the second substrate on a side provided with the second semiconductor circuit and debonding the first layer and the second layer, thereby forming the second substrate including the first semiconductor circuit and the second semiconductor circuit.  The novelty of the invention is the step wherein a third layer not connected to the first layer is formed on the first film at the outer peripheral portion of the first substrate. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 4, 2021